

116 HR 7883 IH: Agricultural Fairs Rescue Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7883IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Panetta (for himself and Mr. Long) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to establish a program under which the Secretary awards grants to States or State departments of agriculture for the purposes of providing support to agricultural fairs for losses sustained due to COVID–19.1.Short titleThis act may be cited as the Agricultural Fairs Rescue Act.2.Agricultural Fair Rescue Grants(a)In GeneralNot later than 3 months after the date of the enactment of this Act, the Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service, shall establish a program under which the Secretary will award grants to States or State departments of agriculture for the purposes of providing support to agricultural fairs for losses sustained by such fairs due to COVID–19.(b)Amount of grantThe amount of a grant to a State or State department of agriculture under this section shall be based on the difference between the average attendance at agricultural fairs in the State for a month occurring in 2019 compared to the corresponding month in 2020.(c)ConditionsAs a condition on the receipt of a grant under this section, a State or State department of agriculture shall agree—(1)to prioritize supporting agricultural fairs in the State facing the greatest financial hardship; and(2)to use not more than one percent of grant funds for administrative costs incurred in providing support to agricultural fairs.(d)Use of fundsA State or State department of agriculture selected to receive a grant under this section may only use grant funds to assist agricultural fairs that—(1)host annual events that are drivers and promoters of agribusiness in the State (as determined by the State); and (2)have experienced a closure, stoppage, or cancellation of a local, county or State fair operations as a direct or indirect result of—(A)the COVID–19 national emergency; or(B)any associated actions taken by any governmental authority at the Federal, State, county, or municipal level in response to that national emergency; and(3)agree to, and demonstrate the intent to, re-establish a fair within 12 months of the termination of the declaration specified in subsection (f)(2). (e)Authorization of appropriationsThere is authorized to be appropriated to make grants under this section $500,000,000 for fiscal year 2020, each succeeding fiscal year occurring during the COVID–19 national emergency, and the first fiscal year immediately following the termination of such national emergency.(f)DefinitionsIn this section: (1)Agricultural fairThe term agricultural fair means a local, county, or State fair that helps farmers—(A)promote their products;(B)expand agricultural markets through conservation programs, agricultural research, educational programs, or other events that encourage agriculture, horticulture, and the domestic arts.(2)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to COVID–19. (3)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States.(4)State department of agricultureThe term State department of agriculture means the agency, commission, or department of a State government responsible for agriculture in the State.